IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LORYAN KOHNWAY, Civil No. 3:18-cv-1089
Petitioner . (Judge Mariani)
v.
WARDEN CLAIR DOLL,
Respondent
MEMORANDUM

l. Background

On May 24, 2018, Petitioner, Loryan Kohnway, a native and citizen of Liberia, filed a
petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 challenging his continued
detention by the United States Immigration and Customs Enforcement (“ICE”). (Doc. 1). At
the time his petition was filed, Petitioner was detained at the York County Prison, in York,
Pennsylvania. (/d.).

On August 5, 2019, Respondent filed a suggestion of mootness stating that
Petitioner was released from the United States on July 16, 2019. (Doc. 8). Respondent
argues that the habeas petition is therefore moot. (/d.). For the reasons set forth below,
the Court will dismiss the habeas petition as moot.

il. Discussion
Article III of the Constitution dictates that a federal court may adjudicate “only actual,

ongoing cases or controversies.” Lewis v. Continental Bank Corp., 494 U.S. 472, 477

 
(1990); Burkey v. Marberry, 556 F.3d 142, 147 (3d Cir. 2009). “[A] petition for habeas
corpus relief generally becomes moot when a prisoner is released from custody before the
court has addressed the merits of the petition.” Diaz-Cabrera v. Sabol, 2011 U.S. Dist.
LEXIS 124195, *3 (M.D. Pa. 2011) (quoting Lane v. Williams, 455 U.S. 624, 631 (1982).
Thus, when a petitioner, who challenges only his ICE detention pending removal and not
the validity of the removal order itself, is deported, the petition becomes moot because the
petitioner has achieved the relief sought. See Tahic v. Holder, 2011 U.S. Dist. LEXIS
49782, *3-4 (M.D. Pa. 2011); Nguijol v. Mukasey, 2008 U.S. Dist. LEXIS 95464, “1-2 (M.D.
Pa. 2008) (dismissing the habeas petition as moot).

In the present case, the habeas petition challenges Petitioner's continued detention
pending removal. (See Doc. 1). Because Petitioner has since been released from ICE
custody and removed from the United States, the petition no longer presents an existing
case or controversy. See Sanchez v. AG, 146 F. App’x 547, 549 (3d Cir. 2005) (holding
that the habeas petition challenging the petitioner's continued detention by ICE was
rendered moot once the petitioner was released); Diaz-Cabrera, 2011 U.S. Dist. LEXIS
124195 at *2-4. Accordingly, the instant habeas corpus petition will be dismissed as moot.
See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If
developments occur during the course of adjudication that eliminate a plaintiff's personal

stake in the outcome of a suit or prevent a court from being able to grant the requested
relief, the case must be dismissed as moot.’)).

A separate Order shall issue.

a ye
Date: August 2 , 2019 : CMC '
‘Robert D. Mariani
United States District Judge

 
